Per Curiam.
These two cases were tried together. The trial resulted in a verdict in favor of the plaintiff, William G. Royer, for $1,-725, and in favor of the plaintiff, Roeco Cracker, for $300. The suits were brought to recover damages for the destruction of an automobile truck owned .by Royer and for damages for personal injury to Cracker, who was driving the automobile truck at the time of the accident. The accident happened *958at a grade crossing of the defendant railway company at Maple avenue, in the city of Trenton, on April 19th, 19&1. Application was made to the trial judge for rules, which were denied. We think the issues were fully and fairly tried out. The case properly submitted to- the jury. There was evidence on which the jury did base the verdicts. The applications for rules to show cause are denied in each case, with costs.